Seawell, J.
delivered the opinion of the Court.
We are all of opinion, that the plaintiff is entitled to have Judgment. When a witness is summoned he is bound to attend, and the law makes it his duty to know this obligation. The witness by removing to another County, could in no *492wise after the situation he stood in. As to the sci. fa. we think they were properly awarded — they are to a County where the witness resided at the time he was summoned — and it does not appeal the plaintiff knew the witness had removed nor are we now prepared to say how that would have varied the case.